Citation Nr: 1450292	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include psychotic disorder (not otherwise specified with anxiety and depression symptoms), depressive disorder, and anxiety disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include psychotic disorder (not otherwise specified with anxiety and depression symptoms), depressive disorder, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from October 2011 and November 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within this system do not include any non-duplicative materials pertinent to the present appeal.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include psychotic disorder (not otherwise specified with anxiety and depression symptoms), depressive disorder, and anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A March 2006 RO decision denied entitlement to service connection for PTSD, anxiety, and depression.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the March 2006 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include psychotic disorder (not otherwise specified with anxiety and depression symptoms), depressive disorder, and anxiety disorder, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2006 RO decision denying entitlement to service connection for PTSD, anxiety, and depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for PTSD, anxiety, and depression - now characterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include psychotic disorder (not otherwise specified with anxiety and depression symptoms), depressive disorder, and anxiety disorder - has been added to the record.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided notice regarding the necessity of new and material evidence to reopen the Veteran's service connection claim in a letter sent to the Veteran in July 2011.  As the Board herein reopens and remands the issue of service connection for service connection for an acquired psychiatric disorder, to include psychotic disorder (not otherwise specified with anxiety and depression symptoms), depressive disorder, and anxiety disorder, further discussion of VA's duties to notify and to assist is unnecessary at this time.  




II.  New and Material Evidence - Acquired Psychiatric Disorder

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claims of entitlement to service connection for PTSD, anxiety, and depression were denied in a March 2006 RO decision.  The RO found that the Veteran did not have a diagnosis of PTSD.  The RO further found that while there were current treatment records for depression and anxiety, such were not shown in service, nor did the evidence show continuity of treatment for such since service discharge.  He did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the March 2006 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013).  

The current claim was initiated in April 2011.  

Since the prior final March 2006 RO decision, evidence added to the record includes the following: VA treatment records from October 2008 to October 2009 and from October 2010 to February 2011 documenting the Veteran's stable PTSD and a medical history of PTSD and depression, the Veteran's stressor statement (contained within his December 2011 notice of disagreement (NOD)), and a February 2012 VA PTSD examination.  This evidence is new and material as it was not of record at the time of the last decision and it relates to a material element of the Veteran's claims of entitlement to service connection for PTSD, anxiety, and depression.  As the information submitted since the last final decision constitutes new and material evidence, the claims of entitlement to service connection for PTSD, anxiety, and depression - now characterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include psychotic disorder (not otherwise specified with anxiety and depression symptoms), depressive disorder, and anxiety disorder - must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include psychotic disorder (not otherwise specified with anxiety and depression symptoms), depressive disorder, and anxiety disorder; to that extent only, the claim is granted.  




REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary for further development prior to adjudication of the Veteran's claim on appeal.  Given the conflicting medical evidence of record, the Board finds that a new VA examination is warranted to clarify the Veteran's psychiatric diagnoses and to determine the etiology of any such disability.  

VA treatment records as early as March 2002 document the Veteran's positive screens for PTSD and depression, although he refused a mental health referral at that time.  In August 2005, he again screened positive for PTSD and depression.  At a subsequent psychiatric consultation later that same month, the Veteran was diagnosed with chronic mild to moderate PTSD with depressed and anxious mood; contributing factors were identified as "post-Vietnam memories and symptoms."  The Veteran's treatment plan included a prescription for sertraline.  

The February 2012 VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD; rather, he diagnosed psychotic disorder, not otherwise specified, with anxiety and depression symptoms.  He also reported that he could not determine the causation of the diagnosis without resorting to speculation as to the onset of symptoms because the Veteran was a poor historian and unlikely to provide reliable information.  

The Board notes, however, that the Veteran has consistently reported the circumstances of his in-service stressor involving the misfire of a naval gun.  

Given the conflicting medical evidence of record concerning the Veteran's psychiatric diagnoses, a new VA examination is necessary to reconcile these conflicting diagnoses.

Finally, the Board notes that the most recent VA treatment records within the claims file, other than a February 2014 VA audiology examination report, are from the February 2012 VA PTSD examination.  VA has a duty to seek any outstanding records of VA treatment.  38 U.S.C.A. § 5103A(b)(1).  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain copies of the Veteran's VA treatment records dated from February 2012 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all treatment records from of VA treatment from February 2012 to the present.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.  
 
2. After the above development, schedule the Veteran for a VA psychiatric examination, to be conducted by a VA psychologist or psychiatrist, to determine the identity and etiology of any acquired psychiatric disorder, to include psychotic disorder (not otherwise specified with anxiety and depression symptoms), depressive disorder, and anxiety disorder.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for any pertinent psychiatric disorders currently shown.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to offer an opinion as to the following:

a.  Whether the Veteran meets the diagnostic criteria for any acquired psychiatric disorder, with a detailed explanation of whether and how each of the diagnostic criteria is or is not satisfied.  The examiner shall also assign a Global Assessment of Functioning (GAF) score and discuss how it is reflective of the Veteran's psychiatric symptomatology, as well indicate the degree of social and occupational impairment due to any diagnosed psychiatric disorder.  

b.  Whether any diagnosed psychiatric disorder is at least as likely as not (a 50 percent probability or greater) related to the Veteran's active service.  In particular, if PTSD is diagnosed, opine whether the Veteran's PTSD is related to his reported in-service stressor, or any other stressor found.  

c.  In forming the requested opinions, the examiner is asked to review and discuss the lay statements of the Veteran and the conflicting medical evidence of record, including VA treatment records from August 2005 showing a diagnosis of PTSD and the February 2012 VA examination which found he did not meet the criteria for PTSD and that the causation of his diagnosed psychotic disorder, not otherwise specified, with anxiety and depression symptoms could not be determined without resorting to speculation.  

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be provided an opportunity to respond.  Then, return the matter to the Board for further appellate consideration, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


